Citation Nr: 1411141	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-23 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected Raynaud's Disease.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel
INTRODUCTION

The Veteran had active duty service from January 1972 to January 1992.  This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Philadelphia, Pennsylvania Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA).  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals an appellate brief dated November 2013 and VA medical records from August 2009 through April 2012 that are pertinent to this appeal.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.


FINDING OF FACT

The Veteran's lumbar spine disorder was not incurred in service and had its onset at least one year after separation.  The service-connected Raynaud's disease is not causally related to the lumbar spine disorder, nor did it aggravate the lumbar spine disorder.  


CONCLUSION OF LAW

A lumbar spine disorder was not incurred in or aggravated by service, nor may it be presumed to be so incurred, nor is it secondary to any service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met. There is no issue as to providing an appropriate application form or completeness of the application.  In May 2009, VA notified the Veteran of the information and evidence needed to substantiate his claim, to include notice of what part of that evidence is to be provided by the claimant, and notice of what part VA will attempt to obtain.  The RO readjudicated the issue in February 2010, December 2010 and May 2012. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order.  In June 2009, VA provided the Veteran with an examination to determine the nature and etiology of his lumbar spine disorder; the Board finds the examination and opinion adequate.  The examiner provided an opinion regarding whether the Veteran's lumbar spine disorder was secondary to his service-connected Raynaud's disease.  Although the examiner only explicitly addressed whether Raynaud's disease caused a lumbar spine disorder, the opinion implicitly addressed whether Raynaud's disease aggravated the lumbar spine disorder as it noted that the disease could not have "complicated" a lumbar spine disorder; the examiner thus did not simply state that the lumbar spine disorder was not secondary to, or the result of, Raynaud's disease.  See e.g., El-Amin v. Shinseki, 26 Vet. App. 136, 140 (2013) (noting that in a secondary service connection claim, a medical opinion that a disorder is not the result of an already service-connected disability does not address the issue of aggravation).  Additionally, the opinion was provided upon a review of the claims file and a thorough examination of the Veteran.  Thus, as to the issue of secondary service connection, the June 2009 opinion is adequate.  The Veteran's claim was subsequently remanded for a VA opinion on direct service connection, which was provided in April 2012.  This opinion is also adequate as it was based upon a review of the claims file.  The examiner based the opinion on the lack of treatment during service.  As the Board finds the Veteran's statements regarding symptoms during service not significantly credible, that opinion remains adequate.  Therefore, VA's duty to assist has been satisfied.  

Additionally, at the 2011 Board hearing, testimony was elicited by the Veteran's representative and the AVLJ regarding the Veteran's symptomatology during and since service; thus the material issue on appeal was fully developed.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (noting that a VLJ has a duty to fully explain the issues and suggest the submission of evidence that may have been overlooked but there is no prejudice to the Veteran where the material issue is fully developed on the record); see also 38 C.F.R. § 3.103(c)(2) (2010).  

The claim was previously remanded by the Board in April 2012.  There has been substantial compliance with that remand as the examination provided the requested opinions and additional VA medical records were obtained.  Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Arthritis, if manifest to a degree of 10 percent within one year after separation from active duty, may be presumed to have been incurred in service. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§  3.307, 3.309.  Alternatively, a nexus to service may be presumed where there is continuity of symptomatology since service.  Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013).

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. 38 C.F.R. § 3.310(a). A claimant is also entitled to service connection on a secondary basis when it is shown that a service-connected disability aggravates a nonservice-connected disability. Allen v. Brown, 7 Vet. App. 439 (1995); 38 C.F.R. § 3.310(b).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits.  VA shall consider all information and lay and medical evidence of record in a case and when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran claims entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected Raynaud's disease.  Although the Veteran currently has a lumbar spine disorder-a December 2008 CT scan shows degenerative changes in his spine and an April 2012 VA examiner diagnosed the Veteran with degenerative disk disease of the lumbar spine, the Board finds that it is unrelated to service.  

In an April 2011 statement the Veteran asserted that he served in a number of combat units; his DD-214 also indicates that he received a bronze service star.  However, since the Veteran does not claim that his back injury is the result of a specific combat-related incident, but rather military service in general, the combat presumption is not for application.  See Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996). 

Service treatment records (STRs) are negative for back complaints, treatment, or diagnoses.  Significantly, in examinations dated January 1972, July 1976, June 1984, March 1988, and August 1990 the examiner noted a normal spine.  In reports of medical history dated January in 1972, May 1984, March 1988, August 1990 and June 1991, the Veteran denied recurrent back pain.  

At the April 2011 Board hearing, however, the Veteran claimed that he had experienced lower back pain in service but because the military culture looked down upon complaining about health problems, he never reported it.  The Veteran is competent to report these symptoms that he experienced through his senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  Notably, the Veteran's STRs document that the Veteran complained of other medical problems; this undercuts the credibility of his assertions that he denied recurrent back pain due to his unwillingness to report problems during service.  Moreover, in a March 2009 VA medical record, the Veteran reported that he began experiencing lower back pain about three years prior, i.e. in 2006, and that the onset of the pain had been gradual.  Thus, the Veteran's more recent statements also undercut his assertions.  The Board does not find his statements regarding back pain during service significantly credible.  Caluza v. Brown, 7 Vet. App. 498, 512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (noting that the credibility of a witness may be impeached by a showing of interest, bias, inconsistent statements, or consistency with other evidence).  The preponderance of the evidence therefore supports a finding that the Veteran's lower spine disorder symptoms did not begin in service. 

In addition, as the first credible notation of a spine disorder was in approximately 2006, there is a 14 year gap from separation from service to the symptoms.  Such a lengthy passage of time also weighs against the Veteran's claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Moreover, the April 2012 VA examiner opined that it was not as likely as not that the Veteran's lumbar spine disorder was related to or caused by his active military service.  Thus, the Board finds there is no direct nexus to service.  

Given that there is no diagnosis of lumbar arthritis during service or within one year of separation, presumptive service connection is also not warranted.  38 C.F.R. §§ 3.307, 3.309.  For the same reason, there has been no continuity of symptomatology since service.  Walker, 708 F.3d at 1338-40.  

The Veteran also claims that his lumbar spine disorder was caused by his service-connected Raynaud's disease.  The Board does not accord any weight to the Veteran's opinion. Despite the Veteran's sincere belief, such a causal link involves questions that are beyond the range of common experience and common knowledge; the relationship of a blood flow disorder to an orthopedic disorder requires specialized medical knowledge as it is not lay observable.  Accordingly, the Veteran's statements in this regard only are not competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board accords weight to the 2009 VA opinion. The 2009 VA examiner opined that the spinal disorder is not secondary to his service-connected disorder because Raynaud's disease is defined as a condition which causes certain areas of your body-fingers, toes, the tip of the nose, and ears-to feel cold and numb in response to cold temperatures or stress.  Thus it did not cause and could not complicate the back disorder. He also found a link unlikely because the Veteran's back pain onset in 2006 but he was diagnosed with Raynaud's disease in 1992.  Thus, the Board finds that the preponderance of the evidence does not support a finding that his lumbar spine disorder was caused or aggravated by his service-connected Raynaud's disease.  Allen, 7 Vet. App. at 439; 38 C.F.R. § 3.310(b).

In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application. Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a lumbar spine disorder, to include as secondary to service-connected Raynaud's disease is denied. 




____________________________________________
K. MILLIKAN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


